UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Annual report 7 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 55 About the Trustees 56 Officers 58 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdom’s decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets’ ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnam’s deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio managers How has Putnam Short Duration Income Fund performed over the annual reporting period ended July31, 2016? Joanne: For the first half of the period, the fund performed in line with its benchmark — the BofA Merrill Lynch U.S. Treasury Bill Index. Over the following six months, the fund pulled ahead of the benchmark. For the period overall, the fund returned 0.76%, while the benchmark returned 0.27%. Furthermore, the net asset value [NAV] of the fund was very stable throughout the year — never changing by more than a penny on any given day — despite several market shocks during the period. What strategies contributed most to the fund’s relative performance? Michael: The primary contributor to relative returns over the year was our allocation to financial issuers. Much of what we buy are corporate-issued floating-rate notes, of which the banking sector issues a large portion. In the automotive sector, top performers included bonds issued by General Motors and Ford, both of which benefited from positive rating agency activity. S&P’s outlook on General Motors moved from stable to positive, while Ford was upgraded by both S&P and Moody’s during the period. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 10–12 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. 4 Short Duration Income Fund In addition, the fund’s modest exposure to various types of securitized debt helped to add some income and diversification to the portfolio. Specifically, we derived positive results from allocations to asset-backed securities, commercial mortgage-backed securities, and agency collateralized mortgage obligations [agency CMOs]. Were there any strategies that detracted from relative returns? Joanne: The primary detractors from performance for the annual period were our positions in the corporate debt of Volkswagen, Glencore Holding [a major mining and trading company], and Devon Energy, an oil, natural gas, and exploration business. Volkswagen’s troubles with emissions regulations came to light in September2015. During the same time period, Glencore posted significant losses, and along with Devon, was affected by volatility in energy and commodity prices. How would you describe the current rate environment, and how have pending money market rule changes impacted the fund’s investments? Michael: After the Federal Reserve raised rates for the first time in a decade in December of 2015, and as London Interbank Offered Rate [LIBOR] interest rates increased into the new year, many expected further tightening by the Fed during 2016. The question was, and still is, when and by how much. This uncertainty is displayed in the disparity between Fed and market indicators. As LIBOR rates increased throughout the period, we benefited by our position in investment-grade, floating-rate corporate bond issues, a major component in the fund. At the same time, corporate issuers should be prepared for a rising rate environment at some point, and many have opted to issue less floating-rate debt, which has led to a declining supply of new issuance in this segment of the market. While capital markets generally improved into the spring, softer economic numbers caused the tone of the Fed to shift, with the surprise Brexit vote — or the decision by U.K. voters to leave the European Union — adding to This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Short Duration Income Fund 5 concerns for investors and issuers worldwide. Although overall U.S. economic indicators have been mostly solid, if not robust, we do not currently expect another rate increase before December, and we believe that event is not at all certain as investors wait to see how global events and the U.S. election play out. Joanne: Ahead of changes to money market rules slated for October2016, approximately $300 billion in assets year to date have converted from prime retail or institutional money market funds to government money market funds. This has resulted in less demand for credit products maturing past the reform implementation date, as government money market funds must invest the vast majority of their assets in short-term government debt. Consequently, spreads have been widening. This has driven us to increase the allocation to commercial paper and certificates of deposit [CDs] invested in by the fund, as they have become generally more attractive in our view, with commercial paper maturing in a year or less producing returns similar to a corporate bond with a year to maturity. In addition to commercial paper, are there any other security types that have caught your interest during the past year? Michael: More recently, we have purchased agency credit-risk transfer deals. This security type is newer to the market and consists of the federal agencies transferring their credit risk on new mortgages to the capital markets. We have invested in the shorter, senior tranche of this market, and presently our exposure is not more than 1% to 2% of the fund. Allocations are shown as a percentage of the fund’s net assets as of 7/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Short Duration Income Fund What is your outlook for the coming months, and how are you positioning the fund? Joanne: We’ve been pleased with the stability of the fund, particularly during the major risk-off event at the beginning of 2016 and the initial Brexit fallout in late June, and we think this underscores the resilience of the fund to potential future market dislocations. Also, we do not anticipate that pending changes to money market rules will negatively impact Putnam Short Duration Income Fund — it may even potentially benefit the fund. As a reminder, the fund is not a money market fund and does not typically invest in Treasuries. We continue to favor the short end of the yield curve, with its lower sensitivity to changes in interest rates, and we believe different forms of credit risk offer attractive opportunities for our investors. As always, unexpected geopolitical events may produce market volatility and change expectations for Fed action. With negative rates in Europe and Japan, investors have focused on both U.S. and emerging-market debt. Shocks in developing economies are always a possibility, and we believe that another currency devaluation in China would roil markets. Michael: The commercial paper we have been investing in is fixed rate, but typically three months or shorter in maturity. This has allowed us to pick up additional yield Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/16. A bond rated BBB or higher (A-3/SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash and derivatives and may show a negative market value as a result of the timing of trade versus settlement date transactions. The fund itself has not been rated by an independent rating agency. Short Duration Income Fund 7 recently without what we would call a sizeable increase in risk. As we approach the effective date of money market reform on October14, 2016, a great deal of commercial paper and CDs are scheduled to mature. If issuers begin to dip into bank lines of credit rather than issue more short paper, we believe that spreads may widen even further, allowing us to continue to buy this short-term debt at what we consider attractive levels. Additionally, we expect LIBOR rates to continue to increase, which would benefit the fund when our floating-rate holdings reset their coupons and add additional income. Thanks to you both for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll, CFA, has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Short Duration Income Fund IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. Short Duration Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (10/17/11) Life of fund 3.01% 0.97% 0.97% 2.67% 0.97% 3.60% 3.59% Annual average 0.62 0.20 0.20 0.55 0.20 0.74 0.74 3 years 1.78 0.50 0.50 1.63 0.50 2.09 2.09 Annual average 0.59 0.17 0.17 0.54 0.17 0.69 0.69 1 year 0.76 0.26 0.26 0.71 0.26 0.87 0.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of these share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R6 shares prior to its inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/16 BofA Merrill Lynch U.S. Treasury Bill Index Life of fund 0.60% Annual average 0.12 3 years 0.40 Annual average 0.13 1 year 0.27 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Short Duration Income Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B, C, M, R, R6, and Y shares would have been valued at $10,097, $10,097, $10,267, $10,097, $10,360, and $10,359, respectively. Fund price and distribution information For the 12-month period ended 7/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 12 12 12 12 12 12 12 Income $0.064150 $0.024657 $0.024649 $0.059170 $0.024662 $0.074814 $0.074201 Capital gains Long-term gains 0.001800 0.001800 0.001800 0.001800 0.001800 0.001800 0.001800 Short-term gains — Total Share value at net asset value 7/31/15 $10.03 $10.02 $10.02 $10.02 $10.02 $10.04 $10.04 7/31/16 10.04 10.02 10.02 10.03 10.02 10.05 10.05 Current rate (end of period) Current dividend rate 1 0.79% 0.39% 0.39% 0.74% 0.39% 0.89% 0.88% Current 30-day SEC yield (with expense limitation) 0.75 0.36 0.36 0.71 0.36 0.87 0.85 Current 30-day SEC yield (without expense limitation) 3 0.61 0.21 0.22 0.56 0.21 0.72 0.71 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which the yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Short Duration Income Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (10/17/11) Life of fund 2.84% 0.94% 0.94% 2.50% 0.94% 3.52% 3.41% Annual average 0.60 0.20 0.20 0.53 0.20 0.74 0.72 3 years 1.76 0.58 0.58 1.51 0.58 2.17 2.06 Annual average 0.58 0.19 0.19 0.50 0.19 0.72 0.68 1 year 0.53 0.23 0.23 0.48 0.23 0.73 0.73 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Net expenses for the fiscal year ended 7/31/15* 0.40% 0.80% 0.80% 0.45% 0.80% 0.29% 0.30% Total annual operating expenses for the fiscal year ended 7/31/15 0.54% 0.94% 0.94% 0.59% 0.94% 0.43% 0.44% Annualized expense ratio for the six-month period ended 7/31/16† 0.40% 0.80% 0.80% 0.45% 0.80% 0.29% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. 12 Short Duration Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $2.00 $3.99 $3.99 $2.24 $3.99 $1.45 $1.50 Ending value (after expenses) $1,006.90 $1,003.80 $1,003.80 $1,005.60 $1,003.80 $1,006.40 $1,007.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $2.01 $4.02 $4.02 $2.26 $4.02 $1.46 $1.51 Ending value (after expenses) $1,022.87 $1,020.89 $1,020.89 $1,022.63 $1,020.89 $1,023.42 $1,023.37 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Short Duration Income Fund13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Short Duration Income Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Short Duration Income Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16Short Duration Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Short Duration Income Fund17 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, 18Short Duration Income Fund brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least November 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. In addition, effective through at least November 30, 2017, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, investor servicing fees, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.24% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these Short Duration Income Fund19 different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on October 17, 2011, the Trustees considered information about the fund’s total return, and your fund’s performance relative to its benchmark, for the one-year and three-year periods ended December 31, 2015. Over each of those periods, your fund’s class A share net return 20 Short Duration Income Fund was positive and exceeded the return of its benchmark. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Short Duration Income Fund21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22Short Duration Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Short Duration Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short Duration Income Fund as of July 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 12, 2016 Short Duration Income Fund 23 The fund’s portfolio 7/31/16 Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* rate (%) date amount Value Banking (30.7%) ABN Amro Bank NV 144A sr. unsec. FRN (Netherlands) 1.543 10/28/16 $20,505,000 $20,533,358 ABN Amro Bank NV 144A sr. unsec. unsub. notes (Netherlands) 4.250 2/2/17 4,150,000 4,211,802 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.376 11/16/18 10,520,000 10,545,269 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.119 1/16/18 11,500,000 11,488,001 Australia & New Zealand Banking Group, Ltd./New York NY sr. unsec. unsub. FRN 1.186 5/15/18 6,000,000 6,005,106 Bank of America Corp. unsec. sub. FRN 1.187 5/2/17 10,132,000 10,102,789 Bank of America Corp. unsec. sub. FRN 0.956 8/15/16 3,873,000 3,872,864 Bank of America, NA unsec. sub. FRN Ser. BKNT 0.953 6/15/17 15,439,000 15,392,976 Bank of Montreal sr. unsec. unsub. FRN (Canada) 1.025 4/10/18 3,000,000 2,987,604 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.362 7/31/18 18,100,000 18,144,997 Bank of Montreal sr. unsec. unsub. FRN Ser. MTN (Canada) 1.329 7/18/19 5,000,000 5,007,945 Bank of New York Mellon Corp. (The) sr. unsec. FRN Ser. MTN 1.197 8/1/18 645,000 645,426 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN 1.034 5/22/18 7,505,000 7,503,769 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN Ser. 1 1.120 3/6/18 4,062,000 4,061,435 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.510 1/15/19 5,000,000 5,035,415 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.316 6/14/19 10,000,000 10,010,130 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 1.126 6/11/18 10,000,000 9,998,840 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.975 4/11/17 10,000,000 10,001,650 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.267 9/9/16 4,300,000 4,301,969 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 1.230 3/5/18 5,000,000 4,975,850 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN (Japan) 0.971 9/8/17 5,000,000 4,981,770 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.593 10/28/16 1,850,000 1,852,812 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN (France) 1.546 1/20/17 18,600,000 18,635,042 Barclays Bank PLC sr. unsec. unsub. FRN (United Kingdom) 1.208 2/17/17 7,100,000 7,098,616 Barclays Bank PLC sr. unsec. unsub. FRN Ser. MTN (United Kingdom) 1.197 12/9/16 9,385,000 9,380,195 BB&T Corp. sr. unsec. unsub. FRN Ser. MTN 1.395 1/15/20 2,882,000 2,864,622 BB&T Corp. sr. unsec. unsub. FRN Ser. MTN 1.297 2/1/19 5,600,000 5,620,384 24 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Banking cont. BNP Paribas SA company guaranty sr. unsec. FRN (France) 1.246 12/12/16 $4,385,000 $4,391,630 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 1.136 3/17/17 13,253,000 13,253,689 BNP Paribas SA company guaranty sr. unsec. unsub. FRN Ser. MTN (France) 1.092 5/7/17 2,403,000 2,402,476 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. MTN (France) 1.250 12/12/16 8,344,000 8,353,037 BPCE SA company guaranty sr. unsec. FRN Ser. MTN (France) 1.480 2/10/17 10,175,000 10,205,403 BPCE SA company guaranty sr. unsec. unsub. FRB Ser. MTN (France) 1.252 6/23/17 13,000,000 12,998,297 Branch Banking & Trust Co. sr. unsec. unsub. FRN Ser. MTN 1.160 5/1/19 15,000,000 14,995,890 Branch Banking & Trust Co. unsec. sub. FRN Ser. BKNT 0.954 5/23/17 4,850,000 4,844,592 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN Ser. EMTN (Canada) 0.829 2/21/17 4,200,000 4,193,742 Capital One NA/Mclean VA sr. unsec. FRN 1.778 8/17/18 8,525,000 8,585,187 Capital One, NA sr. unsec. FRN Ser. BKNT 1.313 2/5/18 13,000,000 12,977,263 Citigroup, Inc. sr. unsec. FRN 1.587 6/7/19 10,000,000 10,024,290 Citigroup, Inc. sr. unsec. FRN 1.424 4/27/18 10,425,000 10,418,912 Citigroup, Inc. sr. unsec. FRN 1.361 11/24/17 5,577,000 5,585,466 Citigroup, Inc. sr. unsec. notes 1.300 11/15/16 5,000,000 5,002,675 Comerica Bank unsec. sub. notes Ser. BKNT 5.750 11/21/16 14,334,000 14,526,893 Commonwealth Bank of Australia 144A sr. unsec. FRN (Australia) 0.931 9/8/17 7,000,000 6,997,942 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 1.713 3/15/19 1,550,000 1,567,717 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN (Australia) 1.056 3/12/18 10,000,000 9,978,730 Commonwealth Bank of Australia/New York, NY 144A sr. unsec. FRB 1.427 11/2/18 8,000,000 8,033,464 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes (Netherlands) 3.375 1/19/17 6,455,000 6,523,617 Credit Agricole SA/London 144A sr. unsec. FRN (United Kingdom) 1.480 4/15/19 20,940,000 20,908,590 Credit Agricole SA/London 144A sr. unsec. notes (United Kingdom) 3.000 10/1/17 6,000,000 6,114,492 Credit Suisse AG/New York, NY sr. unsec. FRN 1.442 1/29/18 14,860,000 14,857,489 Credit Suisse AG/New York, NY sr. unsec. FRN 1.414 4/27/18 10,600,000 10,571,475 Fifth Third Bancorp unsec. sub. FRB 1.067 12/20/16 15,560,000 15,552,313 Firth Third Bank/Cincinnati, OH sr. unsec. FRN Ser. MTN 1.546 8/20/18 10,000,000 10,015,800 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 1.380 9/6/17 8,830,000 8,769,779 HBOS PLC unsec. sub. FRN Ser. EMTN (United Kingdom) 1.331 9/30/16 15,035,000 15,012,448 Short Duration Income Fund 25 Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Banking cont. HSBC USA, Inc. sr. unsec. unsub. FRN 1.520 9/24/18 $440,000 $438,955 HSBC USA, Inc. sr. unsec. unsub. FRN 1.402 8/7/18 13,100,000 13,046,513 HSBC USA, Inc. sr. unsec. unsub. FRN 1.237 11/13/19 7,000,000 6,915,034 HSBC USA, Inc. sr. unsec. unsub. FRN 1.131 3/3/17 5,000,000 4,996,245 Huntington National Bank (The) sr. unsec. unsub. FRN 1.140 4/24/17 24,725,000 24,704,379 ING Bank NV 144A sr. unsec. FRN (Netherlands) 1.408 8/17/18 7,000,000 6,992,531 ING Bank NV 144A sr. unsec. notes (Netherlands) 3.750 3/7/17 3,362,000 3,412,359 ING Bank NV 144A sr. unsec. unsub. FRN (Netherlands) 1.336 10/1/19 1,800,000 1,787,425 ING Bank NV 144A unsec. FRN (Netherlands) 1.205 3/16/18 14,500,000 14,443,436 JPMorgan Chase & Co. sr. unsec. FRN Ser. MTN 1.183 3/1/18 5,000,000 5,001,450 JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.670 1/23/20 12,347,000 12,449,332 JPMorgan Chase & Co. sr. unsec. unsub. FRN 1.615 1/25/18 10,003,000 10,072,571 KeyBank NA/Cleveland, OH sr. unsec. FRN 1.152 11/25/16 9,024,000 9,027,447 KeyBank NA/Cleveland, OH sr. unsec. notes Ser. BKNT 1.100 11/25/16 3,482,000 3,483,045 Manufacturers & Traders Trust Co. sr. unsec. FRB 1.127 1/30/17 5,995,000 5,997,722 Manufacturers & Traders Trust Co. sr. unsec. FRN Ser. BKNT 1.015 7/25/17 7,000,000 6,993,315 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.280 3/26/18 9,750,000 9,714,637 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.118 4/16/17 11,000,000 10,996,601 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. unsub. FRN (Japan) 1.090 9/25/17 3,000,000 2,993,253 MUFG Union Bank NA sr. unsec. FRN 1.033 5/5/17 4,000,000 4,000,436 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.453 1/14/19 10,000,000 10,042,150 National Australia Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.355 7/23/18 10,000,000 10,024,550 National Bank of Canada sr. unsec. FRN Ser. BKNT (Canada) 1.496 12/14/18 11,620,000 11,673,266 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 1.052 6/7/17 14,340,000 14,328,944 National City Bank/Cleveland, OH unsec. sub. FRN Ser. BKNT 1.003 12/15/16 6,039,000 6,036,929 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 1.496 9/17/18 10,300,000 10,349,687 Nordea Bank AB 144A sr. unsec. unsub. FRN (Sweden) 1.013 4/4/17 8,800,000 8,801,954 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 3.125 3/20/17 2,240,000 2,268,941 PNC Bank NA sr. unsec. FRN Ser. MTN 1.093 6/1/18 5,000,000 4,984,120 Royal Bank of Canada sr. unsec. unsub. FRN (Canada) 1.358 12/10/18 12,000,000 11,999,232 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN (Canada) 1.292 7/30/18 10,000,000 9,981,490 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN (Canada) 1.232 7/29/19 8,000,000 7,996,632 26 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Banking cont. Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB (United Kingdom) 1.571 3/31/17 $16,330,000 $16,269,481 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes (United Kingdom) 1.875 3/31/17 2,000,000 1,998,174 Santander Bank, NA sr. unsec. FRN 1.597 1/12/18 6,900,000 6,864,748 Santander UK PLC sr. unsec. unsub. FRN (United Kingdom) 1.037 9/29/17 9,565,000 9,492,717 Santander UK PLC sr. unsec. unsub. FRN Ser. GMTN (United Kingdom) 1.511 8/24/18 7,000,000 6,961,192 Societe Generale SA company guaranty sr. unsec. unsub. FRN (France) 1.726 10/1/18 21,625,000 21,774,364 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRB (Japan) 1.268 1/16/18 6,000,000 5,992,836 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRB (Japan) 1.095 1/10/17 6,000,000 6,002,898 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 1.455 7/23/18 8,000,000 7,986,176 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN Ser. GMTN (Japan) 0.985 7/11/17 5,000,000 4,997,980 Suncorp-Metway, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.324 3/28/17 5,250,000 5,257,214 SunTrust Bank/Atlanta, GA sr. unsec. FRN Ser. BKNT 1.066 2/15/17 22,355,000 22,332,198 Svenska Handelsbanken AB company guaranty sr. unsec. notes (Sweden) 2.875 4/4/17 14,000,000 14,177,212 Toronto-Dominion Bank (The) sr. unsec. FRN Ser. GMTN (Canada) 1.255 7/23/18 10,000,000 10,009,150 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN (Canada) 1.319 8/13/19 6,000,000 6,004,272 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 1.193 11/5/19 2,500,000 2,490,000 Toronto-Dominion Bank (The) sr. unsec. unsub. FRN Ser. MTN (Canada) 0.956 3/13/18 10,000,000 9,971,160 U.S. Bancorp sr. unsec. unsub. FRN Ser. MTN 1.116 11/15/18 10,000,000 10,013,870 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 1.223 10/28/19 6,700,000 6,706,258 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN Ser. BKNT 0.856 9/11/17 10,188,000 10,181,714 UBS AG/Stamford CT sr. unsec. FRN Ser. GMTN 1.340 3/26/18 12,225,000 12,243,130 UBS AG/Stamford CT sr. unsec. FRN Ser. GMTN 1.266 8/14/19 12,000,000 11,943,276 Wells Fargo & Co. sr. unsec. FRN 1.162 4/22/19 4,839,000 4,829,864 Wells Fargo & Co. sr. unsec. unsub. FRN 1.345 4/23/18 3,000,000 3,008,280 Wells Fargo & Co. sr. unsec. unsub. FRN 1.056 9/14/18 12,725,000 12,691,800 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT (acquired various dates 1/22/16 to 7/19/16, cost $7,833,222) ∆ ∆ 1.442 1/22/18 7,825,000 7,865,291 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.394 11/23/18 10,000,000 10,042,600 Short Duration Income Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Banking cont. Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.092 5/25/18 $11,000,000 $10,979,496 Westpac Banking Corp. sr. unsec. unsub. FRN (Australia) 1.043 12/1/17 7,000,000 6,999,923 Basic materials (0.1%) Monsanto Co. sr. unsec. unsub. FRN 0.832 11/7/16 3,425,000 3,422,352 Capital goods (0.5%) John Deere Capital Corp. sr. unsec. FRN Ser. MTN 0.873 12/15/17 10,000,000 9,991,850 John Deere Capital Corp. sr. unsec. unsub. FRN Ser. MTN 0.969 1/16/18 6,000,000 6,008,238 Communication services (1.5%) AT&T, Inc. sr. unsec. unsub. FRN 1.577 11/27/18 10,000,000 10,059,300 Deutsche Telekom International Finance BV 144A company guaranty sr. unsec. unsub. notes (Netherlands) 2.250 3/6/17 2,995,000 3,014,021 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5.850 5/1/17 6,755,000 6,965,688 Verizon Communications, Inc. sr. unsec. unsub. FRN 2.183 9/15/16 7,500,000 7,514,430 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.127 8/15/19 9,000,000 9,000,324 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.057 6/9/17 13,000,000 13,018,603 Conglomerates (0.4%) General Electric Capital Corp. company guaranty sr. unsec. unsub. FRN Ser. MTN 0.902 8/7/18 4,062,000 4,055,513 Siemens Financieringsmaatschappij NV 144A company guaranty sr. unsec. FRN (Netherlands) 0.942 5/25/18 10,000,000 10,006,940 Consumer cyclicals (3.9%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.397 7/5/19 10,000,000 9,989,510 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 1.008 3/10/17 10,000,000 10,001,290 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN 0.977 8/1/17 5,000,000 4,988,940 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.250 12/6/17 15,000,000 14,940,435 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.181 9/8/17 5,500,000 5,489,957 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 2.238 5/9/19 10,000,000 9,972,550 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 2.025 4/10/18 10,905,000 10,937,366 Hutchison Whampoa International 14, Ltd. 144A company guaranty sr. unsec. unsub. bonds (Hong Kong) 1.625 10/31/17 2,500,000 2,507,958 Hyundai Capital Services, Inc. 144A sr. unsec. unsub. FRN (South Korea) 1.447 3/18/17 3,000,000 3,000,786 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.456 4/6/18 5,000,000 4,998,340 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN 1.231 3/3/17 7,900,000 7,902,188 28Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Consumer cyclicals cont. Nissan Motor Acceptance Corp. 144A sr. unsec. unsub. FRN 1.340 9/26/16 $9,350,000 $9,357,704 Toyota Motor Credit Corp. sr. unsec. unsub. FRB Ser. GMTN 1.129 7/13/18 10,000,000 10,023,360 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.069 1/17/19 2,105,000 2,105,065 Toyota Motor Credit Corp. sr. unsec. unsub. FRN Ser. MTN 0.826 5/16/17 10,000,000 10,004,140 Walt Disney Co. (The) sr. unsec. unsub. FRN 0.981 1/8/19 15,000,000 14,996,235 Consumer finance (1.6%) American Express Bank FSB sr. unsec. unsub. FRN Ser. BKNT 0.776 6/12/17 12,340,000 12,321,934 American Express Co. sr. unsec. unsub. FRN 1.244 5/22/18 7,860,000 7,846,835 American Express Credit Corp. sr. unsec. unsub. FRN Ser. MTN 1.413 11/5/18 6,000,000 6,040,884 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 1.129 7/13/18 7,000,000 7,021,042 American Honda Finance Corp. sr. unsec. unsub. FRN Ser. MTN 0.966 12/11/17 15,000,000 15,031,035 Capital One Bank USA NA sr. unsec. unsub. notes Ser. BKNT 1.150 11/21/16 3,955,000 3,957,662 Consumer staples (2.0%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 1.037 2/1/19 3,874,000 3,867,414 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.924 1/27/17 4,465,000 4,460,932 Kroger Co. (The) sr. unsec. FRN 1.209 10/17/16 26,895,000 26,906,161 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 1.450 7/15/19 3,000,000 3,015,606 PepsiCo, Inc. sr. unsec. unsub. FRN 1.244 2/22/19 4,000,000 4,026,496 PepsiCo, Inc. sr. unsec. unsub. FRN 1.019 10/13/17 10,510,000 10,545,555 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 2.450 1/15/17 13,225,000 13,317,760 Energy (1.4%) BP Capital Markets PLC company guaranty sr. unsec. unsub. FRN (United Kingdom) 0.980 2/10/17 10,550,000 10,550,285 Chevron Corp. sr. unsec. unsub. FRN 1.126 5/16/18 15,000,000 15,015,120 Shell International Finance BV company guaranty sr. unsec. unsub. FRN (Netherlands) 1.210 11/10/18 20,920,000 20,993,304 Financial (1.3%) Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 1.232 3/7/18 10,000,000 10,062,180 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. FRN 0.967 1/12/18 10,000,000 10,017,570 Morgan Stanley sr. unsec. unsub. FRB Ser. MTN 1.129 10/18/16 23,000,000 23,011,753 Short Duration Income Fund29 Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Health care (2.9%) Actavis Funding SCS company guaranty sr. unsec. FRN (Luxembourg) 1.548 9/1/16 $13,000,000 $13,008,307 Actavis Funding SCS company guaranty sr. unsec. unsub. FRN (Luxembourg) 1.736 3/12/18 10,000,000 10,054,010 Aetna, Inc. sr. unsec. unsub. FRN 1.307 12/8/17 15,000,000 15,038,040 Amgen, Inc. sr. unsec. FRN 1.034 5/22/17 22,950,000 22,970,471 AstraZeneca PLC sr. unsec. unsub. FRN (United Kingdom) 1.156 11/16/18 10,000,000 10,022,350 Bayer US Finance, LLC 144A company guaranty sr. unsec. unsub. FRN 0.936 10/6/17 16,595,000 16,543,738 Teva Pharmaceutical Finance Co. BV company guaranty sr. unsec. unsub. notes. (Israel) 2.400 11/10/16 10,000,000 10,044,600 Insurance (2.6%) American International Group, Inc. sr. unsec. unsub. notes Ser. MTN 5.600 10/18/16 3,400,000 3,433,527 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 5.500 10/15/16 9,815,000 9,905,318 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 5.375 3/15/17 16,000,000 16,392,144 Jackson National Life Global Funding 144A sr. FRN 1.260 10/13/17 10,222,000 10,252,646 Liberty Mutual Group, Inc. 144A sr. unsec. notes 6.700 8/15/16 15,686,000 15,715,286 New York Life Global Funding 144A FRN 1.056 4/6/18 10,600,000 10,634,736 New York Life Global Funding 144A FRN 0.933 12/15/17 10,000,000 10,013,850 Principal Life Global Funding II 144A sr. FRN 1.173 12/1/17 10,000,000 10,023,340 Investment banking/Brokerage (1.2%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN 1.324 5/22/17 5,000,000 5,007,540 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.453 12/15/17 11,200,000 11,213,798 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN 1.305 6/4/17 10,200,000 10,212,475 Macquarie Bank, Ltd. 144A sr. unsec. FRN (Australia) 1.430 3/24/17 1,415,000 1,413,526 Macquarie Bank, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.364 10/27/17 2,165,000 2,162,157 Macquarie Group, Ltd. 144A sr. unsec. unsub. FRN (Australia) 1.637 1/31/17 10,325,000 10,340,384 Real estate (3.6%) AvalonBay Communities, Inc. sr. unsec. sub. notes Ser. MTN R 5.750 9/15/16 3,771,000 3,790,534 AvalonBay Communities, Inc. sr. unsec. unsub. notes Ser. GMTN R 5.700 3/15/17 19,885,000 20,400,598 Brandywine Operating Partnership LP company guaranty sr. unsec. unsub. notes R 5.700 5/1/17 11,608,000 11,956,646 ERP Operating LP sr. unsec. notes R 5.750 6/15/17 14,332,000 14,903,918 HCP, Inc. sr. unsec. notes Ser. MTN R 6.300 9/15/16 12,918,000 12,989,269 HCP, Inc. sr. unsec. unsub. notes R 6.000 1/30/17 8,450,000 8,640,505 Liberty Property LP sr. unsec. unsub. notes R 5.500 12/15/16 810,000 822,393 30Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (56.7%)* cont. rate (%) date amount Value Real estate cont. Realty Income Corp. sr. unsec. notes R 5.950 9/15/16 $15,200,000 $15,283,722 Regency Centers LP company guaranty sr. unsec. unsub. notes R 5.875 6/15/17 2,579,000 2,671,001 Simon Property Group LP sr. unsec. unsub. notes R 5.250 12/1/16 4,921,000 4,938,829 Simon Property Group LP sr. unsec. unsub. notes R 2.800 1/30/17 16,675,000 16,745,118 Ventas Realty LP company guaranty sr. unsec. sub. notes R 1.250 4/17/17 7,800,000 7,805,788 Technology (1.3%) Apple, Inc. sr. unsec. FRN 0.934 5/6/19 1,070,000 1,073,094 Apple, Inc. sr. unsec. unsub. FRN 1.474 2/22/19 7,000,000 7,100,464 Cisco Systems, Inc. sr. unsec. FRN 0.963 6/15/18 10,000,000 10,014,440 Cisco Systems, Inc. sr. unsec. unsub. FRN 1.254 2/21/18 5,000,000 5,029,470 eBay, Inc. sr. unsec. unsub. FRN 0.943 7/28/17 7,000,000 6,968,178 QUALCOMM, Inc. sr. unsec. unsub. FRN 0.906 5/18/18 10,000,000 10,001,140 Western Union Co. (The) company guaranty sr. unsec. unsub. notes 5.930 10/1/16 4,000,000 4,030,788 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A 6.900 1/2/18 1,627,477 1,676,301 Kansas City Southern company guaranty sr. unsec. sub. FRN 1.443 10/28/16 4,000,000 3,999,808 Utilities and power (1.5%) Duke Energy Corp. sr. unsec. FRN 1.034 4/3/17 16,441,000 16,438,041 Duke Energy Progress, Inc. sr. mtge. FRN 0.880 3/6/17 5,000,000 4,991,305 Electricite de France (EDF) 144A sr. unsec. unsub. FRN (France) 1.156 1/20/17 8,000,000 8,003,576 Enbridge, Inc. sr. unsec. unsub. FRN (Canada) 1.136 6/2/17 5,000,000 4,936,705 Exelon Corp. sr. unsec. unsub. notes 1.550 6/9/17 12,380,000 12,403,609 Xcel Energy, Inc. sr. unsec. unsub. notes 1.200 6/1/17 5,000,000 4,996,815 Total corporate bonds and notes (cost $1,893,432,740) Maturity Principal COMMERCIAL PAPER (35.1%)* Yield (%) date amount Value Agrium, Inc. (Canada) 0.901 9/19/16 $1,310,000 $1,308,498 Agrium, Inc. (Canada) 1.013 8/22/16 3,450,000 3,448,268 Agrium, Inc. (Canada) 0.901 8/15/16 2,000,000 1,999,298 Agrium, Inc. (Canada) 0.922 8/12/16 6,550,000 6,548,120 Agrium, Inc. (Canada) 0.922 8/8/16 10,000,000 9,997,978 Albermarle Corp. 1.271 8/10/16 8,000,000 7,997,515 Albermarle Corp. 1.282 8/4/16 16,125,000 16,122,533 Ameren Corp. 0.771 8/10/16 10,000,000 9,997,560 Ameren Corp. 0.770 8/9/16 3,558,000 3,557,206 Ameren Corp. 0.783 8/5/16 9,000,000 8,998,740 American Electric Power Co., Inc. 0.831 9/6/16 10,000,000 9,991,637 Short Duration Income Fund31 Maturity Principal COMMERCIAL PAPER (35.1%)* cont. Yield (%) date amount Value Amphenol Corp. 0.821 9/1/16 $10,000,000 $9,992,775 Amphenol Corp. 0.780 8/22/16 2,100,000 2,098,946 Amphenol Corp. 0.811 8/18/16 6,000,000 5,997,507 Amphenol Corp. 0.821 8/4/16 5,000,000 4,999,402 Anheuser-Busch InBev Worldwide, Inc. 1.005 9/29/16 3,000,000 2,997,598 Anheuser-Busch InBev Worldwide, Inc. 1.017 12/28/16 10,000,000 9,970,149 Assa Abloy Financial Services (Sweden) 1.055 10/11/16 10,000,000 9,982,672 Assa Abloy Financial Services (Sweden) 1.090 9/16/16 5,000,000 4,994,637 Assa Abloy Financial Services AB (Sweden) 1.053 9/20/16 3,000,000 2,996,484 Assa Abloy Financial Services AB (Sweden) 1.002 9/15/16 5,000,000 4,994,760 Autonation, Inc. 144A 0.950 8/1/16 24,500,000 24,498,142 AXA Financial, Inc. 0.924 9/12/16 12,500,000 12,489,375 AXA Financial, Inc. 144A 1.055 10/24/16 10,000,000 9,981,319 BASF SE (Germany) 0.773 9/28/16 10,000,000 9,992,172 Baxter International, Inc. 0.710 8/9/16 10,000,000 9,997,769 Baxter International, Inc. 0.690 8/3/16 1,240,000 1,239,877 Bell Canada, Inc. (Canada) 0.835 8/29/16 12,000,000 11,993,170 Bell Canada, Inc. (Canada) 0.801 8/18/16 13,000,000 12,995,320 Campbell Soup Co. 0.681 8/17/16 14,000,000 13,994,776 Campbell Soup Co. 0.671 8/10/16 4,000,000 3,999,077 Canadian Natural Resources, Ltd. (Canada) 1.402 8/30/16 7,000,000 6,994,630 Canadian Natural Resources, Ltd. (Canada) 1.221 8/9/16 5,000,000 4,998,732 Canadian Natural Resources, Ltd. (Canada) 1.010 8/2/16 12,000,000 11,998,916 CenterPoint Energy, Inc. 0.851 9/22/16 10,000,000 9,987,778 CenterPoint Energy, Inc. 0.821 9/6/16 5,000,000 4,995,818 CenterPoint Energy, Inc. 0.761 8/9/16 9,000,000 8,997,992 Church & Dwight Co., Inc. 0.730 8/18/16 12,500,000 12,494,806 Clorox Co. (The) 0.851 8/22/16 1,900,000 1,899,046 Clorox Co. (The) 0.801 8/8/16 2,844,000 2,843,425 Commerzbank U.S. Finance Inc. 0.942 8/24/16 19,000,000 18,992,329 Deutsche Telekom AG (Germany) 0.962 9/23/16 8,500,000 8,489,396 Deutsche Telekom AG (Germany) 0.836 8/2/16 14,000,000 13,999,169 Discovery Communications, LLC 0.918 8/1/16 17,000,000 16,998,711 Dominion Resources, Inc./VA 0.781 9/13/16 12,000,000 11,988,009 Duke Energy Corp. 0.730 8/8/16 4,000,000 3,999,191 Electricite De France SA (France) 0.861 9/26/16 12,500,000 12,481,665 Enbridge Energy Partners LP 1.200 8/3/16 5,850,000 5,849,338 Enbridge Energy Partners LP 144A 1.231 8/9/16 13,000,000 12,996,703 Entergy Corp. 0.850 8/1/16 24,500,000 24,498,346 Enterprise Products Operating, LLC 0.881 8/26/16 10,000,000 9,994,104 Enterprise Products Operating, LLC 0.871 8/25/16 11,730,000 11,723,340 Equifax, Inc. 0.841 8/3/16 13,500,000 13,498,659 Equifax, Inc. 144A 0.788 8/1/16 12,750,000 12,749,246 ERAC USA Finance, LLC 1.053 9/21/16 4,000,000 3,995,212 ERAC USA Finance, LLC 0.945 8/17/16 4,510,000 4,508,222 ERAC USA Finance, LLC 0.901 8/16/16 600,000 599,777 32 Short Duration Income Fund Maturity Principal COMMERCIAL PAPER (35.1%)* cont. Yield (%) date amount Value ERAC USA Finance, LLC 0.890 8/8/16 $16,827,000 $16,823,597 FMC Technologies, Inc. 0.901 8/19/16 8,000,000 7,996,500 FMC Technologies, Inc. 0.901 8/15/16 1,525,000 1,524,465 FMC Technologies, Inc. 0.911 8/4/16 14,500,000 14,498,265 Ford Motor Credit Co., LLC 0.932 9/14/16 3,000,000 2,996,146 Ford Motor Credit Co., LLC 0.871 8/19/16 2,000,000 1,998,892 Fortive Corp. 0.801 8/2/16 10,000,000 9,999,209 Hawaiian Electric Company, Inc. 1.020 8/4/16 15,000,000 14,997,957 Hawaiian Electric Company, Inc. 1.010 8/2/16 7,000,000 6,999,368 Humana, Inc. 144A 0.859 8/22/16 23,000,000 22,986,921 Hyundai Capital America (South Korea) 0.801 9/7/16 2,950,000 2,947,466 Hyundai Capital America (South Korea) 0.822 8/23/16 1,800,000 1,799,058 Hyundai Capital America (South Korea) 0.750 8/10/16 3,300,000 3,299,195 Hyundai Capital America (South Korea) 0.780 8/3/16 2,364,000 2,363,765 Intesa Funding, LLC (Spain) 1.197 11/15/16 15,000,000 14,947,362 KCP&L Greater Missouri Operations Co. 0.860 8/16/16 15,000,000 14,994,413 Kinder Morgan, Inc./DE 1.050 8/1/16 24,500,000 24,498,142 Kraft Heinz Foods Co. 0.921 8/19/16 5,000,000 4,997,229 Kraft Heinz Foods Co. 0.920 8/12/16 10,000,000 9,996,352 Kraft Heinz Foods Co. 144A 1.040 9/1/16 7,725,000 7,717,960 Magna International, Inc. (Canada) 0.821 8/30/16 10,000,000 9,993,218 Mohawk Industries, Inc. 0.740 8/24/16 8,000,000 7,995,632 Mohawk Industries, Inc. 0.730 8/3/16 17,000,000 16,998,312 Mondelez International, Inc. 0.825 9/13/16 1,500,000 1,498,501 Mondelez International, Inc. 0.801 9/12/16 2,000,000 1,998,050 Mondelez International, Inc. 0.801 8/30/16 900,000 899,390 Mondelez International, Inc. 0.832 8/25/16 3,400,000 3,398,070 Mondelez International, Inc. 0.731 8/19/16 7,000,000 6,996,938 Mondelez International, Inc. 0.771 8/18/16 7,000,000 6,997,091 Monsanto Co. 0.851 8/19/16 6,000,000 5,997,375 Monsanto Co. 144A 0.800 8/5/16 15,000,000 14,997,900 National Grid USA 0.922 10/19/16 6,000,000 5,988,233 National Grid USA 0.892 10/4/16 4,517,000 4,510,056 National Grid USA 0.781 8/15/16 5,000,000 4,998,246 National Grid USA 144A 0.801 9/20/16 10,000,000 9,988,281 NBCUniversal Enterprise, Inc. 0.650 8/17/16 3,750,000 3,748,522 NBCUniversal Enterprise, Inc. 144A 0.670 8/3/16 12,000,000 11,998,808 Newell Rubbermaid, Inc. 1.179 8/26/16 21,500,000 21,483,980 NiSource Finance Corp. 1.071 8/29/16 14,000,000 13,990,826 NiSource Finance Corp. 1.001 8/12/16 5,000,000 4,998,565 NiSource Finance Corp. 0.810 8/10/16 1,000,000 999,756 NiSource Finance Corp. 1.001 8/8/16 5,000,000 4,998,989 Nissan Motor Acceptance Corp. 0.700 8/8/16 3,000,000 2,999,393 Pacific Gas and Electric Co. 0.771 8/2/16 4,833,000 4,832,639 Prudential PLC (United Kingdom) 0.701 8/16/16 17,000,000 16,996,643 SCANA Corp. 0.901 8/11/16 17,700,000 17,694,663 Short Duration Income Fund33 Maturity Principal COMMERCIAL PAPER (35.1%)* cont. Yield (%) date amount Value SCANA Corp. 0.951 8/4/16 $5,000,000 $4,999,319 Schlumberger Holdings Corp. 1.002 9/27/16 10,000,000 9,980,833 Schlumberger Holdings Corp. 1.052 9/19/16 10,000,000 9,984,154 Schlumberger Holdings Corp. 0.857 8/19/16 3,227,000 3,225,400 Southern Co. Funding Corp. 144A 0.771 8/11/16 12,000,000 11,996,815 Suncor Energy, Inc. (Canada) 0.871 8/17/16 6,000,000 5,997,635 Suncor Energy, Inc. 144A (Canada) 0.962 9/14/16 17,000,000 16,982,599 Suncorp Group Ltd. (Australia) 1.076 1/17/17 3,600,000 3,586,567 Syngenta Wilmington, Inc. 1.101 8/12/16 2,500,000 2,499,468 Textron, Inc. 0.891 8/30/16 8,000,000 7,993,863 Textron, Inc. 0.901 8/16/16 16,000,000 15,993,240 Thomson Reuters Corp. (Canada) 1.103 10/12/16 10,000,000 9,984,479 Thomson Reuters Corp. (Canada) 1.103 9/6/16 4,000,000 3,997,088 Thomson Reuters Corp. (Canada) 1.073 8/23/16 10,000,000 9,995,458 TransCanada American Investments Ltd. 0.921 8/23/16 16,000,000 15,991,622 TransCanada American Investments Ltd. 0.921 8/22/16 7,800,000 7,796,084 Tyco International Finance SA (Luxembourg) 0.750 8/12/16 3,000,000 2,999,139 Tyco International Finance SA (Luxembourg) 0.750 8/8/16 8,000,000 7,998,382 Tyco International Finance SA (Luxembourg) 0.750 8/5/16 10,000,000 9,998,600 UnitedHealth Group, Inc. 0.731 8/9/16 21,500,000 21,495,861 Viacom, Inc. 1.201 8/11/16 2,556,000 2,555,322 Viacom, Inc. 144A 1.128 8/1/16 20,000,000 19,998,817 Whirlpool Corp. 0.831 8/10/16 11,000,000 10,997,316 Whirlpool Corp. 0.850 8/8/16 1,915,000 1,914,613 Whirlpool Corp. 144A 0.952 9/13/16 7,500,000 7,492,506 WPP CP, LLC 1.125 9/9/16 5,000,000 4,995,473 WPP CP, LLC 144A 0.851 8/29/16 16,000,000 15,989,515 Wyndham Worldwide Corp. 1.101 8/25/16 6,000,000 5,995,694 Wyndham Worldwide Corp. 1.131 8/16/16 9,000,000 8,995,748 Wyndham Worldwide Corp. 1.151 8/10/16 5,000,000 4,998,447 Wyndham Worldwide Corp. 144A 1.051 8/1/16 5,000,000 4,999,621 Total commercial paper (cost $1,171,526,919) Interest Maturity Principal MORTGAGE-BACKED SECURITIES (4.2%)* rate (%) date amount Value Agency collateralized mortgage obligations (1.4%) Federal Home Loan Mortgage Corporation Ser. 1619, Class PZ 6.500 11/15/23 $176,249 $194,575 Ser. 2345, Class PQ 6.500 8/15/16 944 957 Ser. 2430, Class UD 6.000 3/15/17 11,353 11,489 Ser. 3724, Class CM 5.500 6/15/37 258,643 293,107 Ser. 3316, Class CD 5.500 5/15/37 113,225 127,572 Ser. 2503, Class B 5.500 9/15/17 19,364 19,834 Ser. 3331, Class NV 5.000 6/15/29 88,112 88,723 Ser. 2561, Class BD 5.000 2/15/18 94,840 96,760 Ser. 2541, Class JC 5.000 12/15/17 37,270 37,937 Ser. 2542, Class ES 5.000 12/15/17 7,406 7,541 34 Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (4.2%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 2519, Class AH 5.000 11/15/17 $88,974 $90,629 Ser. 2513, Class DB 5.000 10/15/17 9,321 9,468 Ser. 3539, Class PM 4.500 5/15/37 51,071 54,135 Ser. 2958, Class QD 4.500 4/15/20 21,497 22,024 Ser. 2854, Class DL 4.000 9/15/19 98,846 101,229 Ser. 2864, Class GB 4.000 9/15/19 74,787 76,998 Ser. 2783, Class AY 4.000 4/15/19 66,740 68,213 Ser. 3805, Class AK 3.500 4/15/24 46,256 46,855 Structured Agency Credit Risk FRB Ser. 16-DNA1, Class M2 3.388 7/25/28 574,000 591,702 Structured Agency Credit Risk FRB Ser. 15-DNA3, Class M2 3.338 4/25/28 4,747,000 4,894,602 Structured Agency Credit Risk FRB Ser. 15-HQA2, Class M2 3.288 5/25/28 2,661,000 2,737,712 Structured Agency Credit Risk FRB Ser. 15-HQA1, Class M2 3.138 3/25/28 9,713,000 9,970,243 Structured Agency Credit Risk FRB Ser. 15-DNA2, Class M2 3.088 12/25/27 9,295,000 9,532,095 Structured Agency Credit Risk FRB Ser. 14-DN1, Class M2 2.688 2/25/24 3,248,000 3,304,840 Structured Agency Credit Risk FRB Ser. 16-DNA3, Class M1 1.588 12/25/28 5,708,655 5,713,222 Ser. 3611, PO — 7/15/34 79,777 76,564 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 104,551 111,361 Ser. 10-110, Class AE 9.750 11/25/18 79,888 85,095 Ser. 06-124, Class A 5.625 11/25/36 9,712 9,842 Ser. 05-48, Class AR 5.500 2/25/35 95,228 100,735 Ser. 08-8, Class PA 5.000 2/25/38 104,116 109,423 Ser. 09-15, Class MC 5.000 3/25/24 32,020 32,990 Ser. 02-73, Class OE 5.000 11/25/17 32,843 33,449 Ser. 02-65, Class HC 5.000 10/25/17 2,301 2,311 Ser. 09-100, Class PA 4.500 4/25/39 11,210 11,351 Ser. 04-26, Class PD 4.500 8/25/32 16,711 16,745 Ser. 11-60, Class PA 4.000 10/25/39 30,403 32,160 Ser. 11-4, Class JP 4.000 6/25/39 39,933 39,974 Ser. 11-36, Class PA 4.000 2/25/39 263,991 269,308 Ser. 03-43, Class YA 4.000 3/25/33 319,560 325,472 Ser. 10-109, Class JB 4.000 8/25/28 106,670 108,062 Ser. 04-27, Class HB 4.000 5/25/19 32,400 33,299 Ser. 03-128, Class NG 4.000 1/25/19 69,544 70,910 Ser. 11-20, Class PC 3.500 3/25/39 80,737 82,710 Ser. 10-155, Class A 3.500 9/25/25 28,607 29,273 Ser. 11-42, Class BJ 3.000 8/25/25 414,404 420,349 Ser. 10-43, Class KG 3.000 1/25/21 80,693 82,385 Ser. 11-23, Class AB 2.750 6/25/20 50,225 50,804 Short Duration Income Fund 35 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (4.2%)* cont. rate (%) date amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M1 2.638 9/25/28 $69,348 $70,290 Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M1 2.588 8/25/28 67,386 68,169 Ser. 10-81, Class AP 2.500 7/25/40 127,009 129,046 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M1 2.438 8/25/28 167,861 169,626 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M1 2.188 4/25/28 254,824 256,320 Connecticut Avenue Securities FRB Ser. 14-C02, Class 1M1 1.438 5/25/24 101,147 101,084 Connecticut Avenue Securities FRB Ser. 14-C02, Class 2M1 1.438 5/25/24 48,245 48,245 FRB Ser. 10-90, Class GF 0.988 8/25/40 2,246,701 2,253,666 FRB Ser. 06-74, Class FL 0.838 8/25/36 666,454 660,102 FRB Ser. 05-63, Class FC 0.738 10/25/31 1,041,268 1,040,373 Ser. 92-96, Class B, PO — 5/25/22 17,601 16,806 Government National Mortgage Association Ser. 10-39, Class PH 4.500 11/20/38 161,740 166,264 Ser. 09-109, Class NK 4.500 7/20/37 131,286 133,005 Ser. 09-94, Class MB 4.500 4/20/37 50,783 50,950 Ser. 09-59, Class P 4.250 9/20/33 40,189 40,579 Ser. 09-32, Class AB 4.000 5/16/39 29,759 32,062 Ser. 10-32, Class CJ 4.000 1/20/38 126,556 128,301 Ser. 09-118, Class AW 3.000 5/20/37 189,406 190,276 Commercial mortgage-backed securities (0.6%) DBRR Trust 144A FRB Ser. 13-EZ3, Class A 1.636 12/18/49 1,922,442 1,922,442 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-LDPX, Class A3 5.420 1/15/49 12,314,458 12,483,966 Ser. 04-LN2, Class A2 5.115 7/15/41 160,163 160,337 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class A31 5.439 2/12/44 187,429 187,429 Selkirk, Ltd. 144A Ser. 1, Class A (Cayman Islands) 1.329 2/20/41 1,905,025 1,896,988 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C28, Class A4FL 0.631 10/15/48 2,487,792 2,485,182 Residential mortgage-backed securities (non-agency) (2.2%) Accredited Mortgage Loan Trust FRB Ser. 06-2, Class A3 0.638 9/25/36 2,917,535 2,888,360 BCAP, LLC Trust 144A FRB Ser. 15-RR6, Class 3A1 1.378 5/26/46 5,429,810 5,356,508 FRB Ser. 12-RR10, Class 5A5 0.718 4/26/36 3,037,381 3,013,993 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-FR1, Class M1 0.988 6/25/35 3,834,041 3,816,558 FRB Ser. 05-EC1, Class M1 0.938 11/25/35 3,885,474 3,869,336 36Short Duration Income Fund Interest Maturity Principal MORTGAGE-BACKED SECURITIES (4.2%)* cont. rate (%) date amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Asset Backed Securities Trust FRB Ser. 05-SD3, Class 1A 0.978 7/25/35 $3,279,878 $3,233,994 FRB Ser. 05-SD2, Class 1A3 0.888 3/25/35 1,694,748 1,681,360 Citigroup Mortgage Loan Trust 144A Ser. 13-11, Class 2A3 5.084 8/25/27 3,632,697 3,678,105 FRB Ser. 09-6, Class 12A1 3.079 7/25/36 141,683 141,988 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-WFH3, Class A4 0.728 10/25/36 2,441,848 2,393,011 Countrywide Asset-Backed Certificates Trust FRB Ser. 04-9, Class MV2 1.493 12/25/34 272,173 272,173 FRB Ser. 05-2, Class M3 1.208 8/25/35 5,091,249 5,065,792 CSMC Trust 144A FRB Ser. 14-5R, Class 6A1 0.603 10/27/36 6,794,492 6,715,057 GSMSC Resecuritization Trust 144A FRB Ser. 09-6R, Class 3A1 2.380 2/26/36 4,449,534 4,467,296 JPMorgan Resecuritization Trust 144A FRB Ser. 09-7, Class 1A1 3.083 8/27/37 1,257,205 1,260,369 Long Beach Mortgage Loan Trust FRB Ser. 06-WL3, Class 2A3 0.688 1/25/36 3,339,722 3,313,535 Merrill Lynch Mortgage Investors Trust FRB Ser. 06-FF1, Class A1 0.593 8/25/36 12,089,488 12,071,353 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-6AR, Class 1A2 0.758 11/25/35 858,984 856,682 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-4, Class 1A1C 0.898 11/25/35 2,450,652 2,424,920 Park Place Securities, Inc. FRB Ser. 05-WHQ2, Class M1 1.118 5/25/35 4,013,640 3,996,843 People’s Choice Home Loan Securities Trust FRB Ser. 05-2, Class M2 1.133 5/25/35 1,803,740 1,794,721 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M3 1.223 7/25/35 2,114,419 2,099,743 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 07-BC2, Class A3 0.618 3/25/37 927,166 925,524 Total mortgage-backed securities (cost $140,180,247) Maturity Principal CERTIFICATES OF DEPOSIT (3.1%)* Yield (%) date amount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.716 8/12/16 $5,000,000 $5,000,565 Canadian Imperial Bank of Commerce/New York, NY FRN 1.067 5/24/17 500,000 499,986 Canadian Imperial Bank of Commerce/New York, NY FRN 1.024 5/23/17 10,000,000 10,010,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.956 6/2/17 10,000,000 9,990,000 Cooperatieve Rabobank UA/NY FRN (Netherlands) 1.050 2/1/17 11,000,000 10,999,450 DnB Bank ASA/New York FRN (Norway) 1.057 2/1/17 14,000,000 14,000,000 National Bank of Canada/New York, NY FRN 1.061 5/24/17 10,000,000 9,980,000 Short Duration Income Fund37 Maturity Principal CERTIFICATES OF DEPOSIT (3.1%)* cont. Yield (%) date amount Value Skandinaviska Enskilda Banken AB/New York NY FRN 0.956 3/2/17 $14,000,000 $13,994,904 State Street Bank & Trust Co. FRN 1.073 4/13/17 17,500,000 17,502,958 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.111 8/24/17 10,000,000 10,005,000 Total certificates of deposit (cost $101,989,426) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (0.7%)* Yield (%) date amount Value Sheffield Receivables Co., LLC (United Kingdom) 1.005 9/9/16 $12,500,000 $12,492,125 Sheffield Receivables Co., LLC (United Kingdom) 0.924 8/26/16 10,000,000 9,996,166 Total asset-backed commercial paper (cost $22,480,069) Interest Maturity Principal ASSET-BACKED SECURITIES (0.3%)* rate (%) date amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A (acquired 2/4/16, cost $10,000,000) ∆ ∆ 1.487 2/25/17 $10,000,000 $10,000,000 Total asset-backed securities (cost $10,000,000) U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (—%)* rate (%) date amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 4.500 10/15/19 $58,640 $60,821 Government National Mortgage Association Pass-Through Certificates 4.500 5/15/18 42,168 43,289 U.S. Government Agency Mortgage Obligations (—%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 13,603 13,927 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 3/1/19 45,949 52,755 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 6/1/17 19,668 20,019 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/1/19 14,383 14,547 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 51,695 52,844 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 7/1/17 50,788 51,820 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 6/1/17 21,873 22,276 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 36,085 37,180 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 4/1/18 31,193 32,046 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 63,945 67,040 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 11/1/19 65,773 68,537 38Short Duration Income Fund U.S. GOVERNMENT AND AGENCY Interest Maturity Principal MORTGAGE OBLIGATIONS (—%)* cont. rate (%) date amount Value U.S. Government Agency Mortgage Obligations cont. Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/18 $20,467 $21,064 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 3/1/18 23,561 24,199 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 2/1/18 22,592 23,203 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 33,594 34,559 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 30,112 30,957 Federal National Mortgage Association Pass-Through Certificates 6.500 8/1/17 24,964 25,456 Federal National Mortgage Association Pass-Through Certificates 6.000 5/1/23 41,778 44,828 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 7,431 7,608 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/18 22,553 23,457 Federal National Mortgage Association Pass-Through Certificates 6.000 12/1/17 22,539 23,022 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 64,802 67,829 Federal National Mortgage Association Pass-Through Certificates 5.500 6/1/20 77,409 80,879 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/18 47,951 49,312 Federal National Mortgage Association Pass-Through Certificates 5.500 4/1/18 59,950 61,552 Federal National Mortgage Association Pass-Through Certificates 5.000 11/1/19 68,592 71,639 Total U.S. government and agency mortgage obligations (cost $1,159,505) TOTAL INVESTMENTS Total investments (cost $3,340,768,906) Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes PO Principal Only Short Duration Income Fund39 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,341,754,854. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,865,291, or 0.5% of net assets. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 69.2% Sweden 2.1% Canada 8.2 Japan 1.9 United Kingdom 4.8 Luxembourg 1.3 France 3.4 Germany 1.0 Australia 3.3 Other 1.7 Netherlands 3.1 Total 100.0% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $22,488,291 $—­ Asset-backed securities —­ 10,000,000 —­ Certificates of deposit —­ 101,982,863 —­ Commercial paper —­ 1,171,555,857 —­ Corporate bonds and notes —­ 1,894,262,698 —­ Mortgage-backed securities —­ 140,255,763 —­ U.S. government and agency mortgage obligations —­ 1,126,665 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 Short Duration Income Fund Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,340,768,906) $3,341,672,137 Interest and other receivables 6,572,714 Receivable for shares of the fund sold 28,424,061 Receivable for investments sold 4,018,697 Receivable from Manager (Note 2) 272,079 Prepaid assets 176,086 Total assets LIABILITIES Payable to custodian 3,716 Payable for investments purchased 23,000,000 Payable for shares of the fund repurchased 15,287,720 Payable for custodian fees (Note 2) 19,559 Payable for investor servicing fees (Note 2) 320,970 Payable for Trustee compensation and expenses (Note 2) 109,359 Payable for administrative services (Note 2) 10,054 Payable for distribution fees (Note 2) 169,250 Distributions payable to shareholders 156,668 Other accrued expenses 303,624 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,341,297,295 Undistributed net investment income (Note 1) 85,014 Accumulated net realized loss on investments (Note 1) (530,686) Net unrealized appreciation of investments 903,231 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,926,055,367 divided by 191,906,822 shares) $10.04 Net asset value and offering price per class B share ($2,041,522 divided by 203,683 shares)* $10.02 Net asset value and offering price per class C share ($17,590,241 divided by 1,754,929 shares)* $10.02 Net asset value, offering price and redemption price per class M share ($10,322,512 divided by 1,029,407 shares) $10.03 Net asset value, offering price and redemption price per class R share ($2,392,594 divided by 238,672 shares) $10.02 Net asset value, offering price and redemption price per class R6 share ($2,270,295 divided by 225,917 shares) $10.05 Net asset value, offering price and redemption price per class Y share ($1,381,082,323 divided by 137,474,289 shares) $10.05 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund41 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Interest $25,910,804 Total investment income EXPENSES Compensation of Manager (Note 2) 8,420,672 Investor servicing fees (Note 2) 1,488,863 Custodian fees (Note 2) 47,389 Trustee compensation and expenses (Note 2) 162,806 Distribution fees (Note 2) 1,593,126 Administrative services (Note 2) 63,703 Other 894,560 Fees waived and reimbursed by Manager (Note 2) (3,677,093) Total expenses Expense reduction (Note 2) (20,586) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (532,082) Net increase from payments by affiliates (Note 2) 1,395 Net unrealized appreciation of investments during the year 3,176,056 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 Short Duration Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $16,937,364 $9,473,205 Net realized gain (loss) on investments (530,687) 1,178,489 Net unrealized appreciation (depreciation) of investments 3,176,056 (5,271,013) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,577,288) (6,302,978) Class B (4,487) (280) Class C (42,319) (3,306) Class M (51,703) (17,050) Class R (3,892) (831) Class R5 (18) (53) Class R6 (14,317) (4,378) Class Y (7,115,185) (3,318,330) Net realized short-term gain on investments Class A — (855,530) Class B — (518) Class C — (6,050) Class M — (3,242) Class R — (1,521) Class R5 — (6) Class R6 — (427) Class Y — (410,283) From net realized long-term gain on investments Class A (226,929) (285,177) Class B (275) (172) Class C (2,300) (2,017) Class M (1,410) (1,081) Class R (193) (507) Class R5 — (2) Class R6 (210) (142) Class Y (138,434) (136,761) Increase from capital share transactions (Note 4) 1,243,039,964 9,354,630 Total increase in net assets NET ASSETS Beginning of year 2,096,311,117 2,092,926,448 End of year (including undistributed net investment income of $85,014 and distributions in excess of net investment income of $35,864, respectively) The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ July 31, 2016­ $10.03­ .06­ .01­ .07­ (.06) — ­ e $10.04­ .76­ $1,926,055­ .40­ .65­ 51­ July 31, 2015­ 10.06­ .04­ (.02) .02­ (.04) (.01) 10.03­ .20­ 1,411,923­ .40­ .41­ 46­ July 31, 2014­ 10.03­ .05­ .03­ .08­ (.05) —­ e 10.06­ .81­ 1,603,517­ .40­ .47­ 45­ July 31, 2013­ 10.02­ .05­ .02­ .07­ (.06) —­ e 10.03­ .69­ 1,005,695­ .40­ .53­ 24­ July 31, 2012† 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 178,371­ .32* .37* 2* Class B­ July 31, 2016­ $10.02­ .02­ —­ e .02­ (.02) —­ e $10.02­ .26­ $2,042­ .80 f .27 f 51­ July 31, 2015­ 10.05­ — ­ e (.02) — ­ e (.01) 10.02­ 1,091­ .79 f .02 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) —­ e 10.05­ .42­ 583­ .79 f .09 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) — ­ e 10.02­ .29­ 326­ .80­ .14­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 386­ .63* .05* 2* Class C­ July 31, 2016­ $10.02­ .02­ — ­ e .02­ (.02) —­ e $10.02­ .26­ $17,590­ .80 f .28 f 51­ July 31, 2015­ 10.05­ — ­ e (.02) — ­ e (.01) 10.02­ 9,622­ .79 f .02 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) — ­ e 10.05­ .42­ 8,586­ .79 f .09 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) —­ e 10.02­ .29­ 6,292­ .80­ .13­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 2,054­ .63* .07* 2* Class M­ July 31, 2016­ $10.02­ .06­ .01­ .07­ (.06) —­ e $10.03­ .71­ $10,323­ .45­ .61­ 51­ July 31, 2015­ 10.05­ .04­ (.02) .02­ (.04) (.01) 10.02­ .15­ 6,913­ .45­ .36­ 46­ July 31, 2014­ 10.02­ .04­ .03­ .07­ (.04) —­ e 10.05­ .76­ 777­ .45­ .43­ 45­ July 31, 2013­ 10.02­ .05­ —­ e .05­ (.05) —­ e 10.02­ .54­ 1,267­ .45­ .49­ 24­ July 31, 2012† 10.00­ .03­ .02­ .05­ (.03) —­ 10.02­ * 212­ .36* .32* 2* Class R­ July 31, 2016­ $10.02­ .02­ —­ e .02­ (.02) —­ e $10.02­ .26­ $2,393­ .79 f .26 f 51­ July 31, 2015­ 10.05­ —­ e (.02) —­ e (.01) 10.02­ 2,131­ .79 f .03 f 46­ July 31, 2014­ 10.02­ .01­ .03­ .04­ (.01) — ­ e 10.05­ .42­ 1,407­ .79 f .10 f 45­ July 31, 2013­ 10.01­ .01­ .02­ .03­ (.02) — ­ e 10.02­ .29­ 1,172­ .80­ .10­ 24­ July 31, 2012† 10.00­ .01­ .01­ .02­ (.01) —­ 10.01­ * 100­ .63* .02* 2* Class R6­ July 31, 2016­ $10.04­ .07­ .01­ .08­ (.07) —­ e $10.05­ .87­ $2,270­ .29­ .79­ 51­ July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 1,303­ .30­ .50­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) —­ e 10.07­ .91­ 831­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) —­ e 10.04­ .79­ 229­ .30­ .61­ 24­ July 31, 2012†† 10.02­ .01­ —­ e .01­ —­ e —­ — ­ e 10.03­ * 10­ .02* .05* 2* Class Y­ July 31, 2016­ $10.04­ .07­ .01­ .08­ (.07) —­ e $10.05­ .86­ $1,381,082­ .30­ .77­ 51­ July 31, 2015­ 10.07­ .05­ (.02) .03­ (.05) (.01) 10.04­ .30­ 663,319­ .30­ .51­ 46­ July 31, 2014­ 10.04­ .06­ .03­ .09­ (.06) — ­ e 10.07­ .91­ 477,216­ .30­ .56­ 45­ July 31, 2013­ 10.03­ .06­ .02­ .08­ (.07) —­ e 10.04­ .79­ 136,165­ .30­ .61­ 24­ July 31, 2012† 10.00­ .04­ .03­ .07­ (.04) —­ 10.03­ * 11,405­ .24* .47* 2* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44Short Duration Income Fund Short Duration Income Fund 45 Financial highlights (Continued) * Not annualized. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 7/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Class A 0.15% 0.12% 0.12% 0.14% 0.47% Class B 0.15 0.12 0.12 0.14 0.47 Class C 0.15 0.12 0.12 0.14 0.47 Class M 0.15 0.12 0.12 0.14 0.47 Class R 0.15 0.12 0.12 0.14 0.47 Class R6 0.15 0.13 0.14 0.17 0.04 Class Y 0.15 0.12 0.12 0.14 0.47 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 7/31/16 7/31/15 7/31/14 Class B —%‡ 0.01% 0.01% Class C —‡ 0.01 0.01 Class R 0.01 0.01 0.01 ‡ Amount represents less than 0.01% per share. The accompanying notes are an integral part of these financial statements. 46Short Duration Income Fund Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massa­chusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. The fund may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, classR6 and classY shares also are generally not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and ClassR shares, but do not bear a distribution fee. ClassR6 and classY shares are not available to all investors. Effective November 27, 2015, the fund has terminated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles Short Duration Income Fund 47 generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other 48 Short Duration Income Fund Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At July 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $358,739 $— $358,739 Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $171,948 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $7,277 to decrease undistributed net investment income, and $7,277 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,469,759 Unrealized depreciation (1,566,528) Net unrealized appreciation 903,231 Undistributed ordinary income 241,681 Capital loss carryforward (358,739) Post-October capital loss deferral (171,948) Cost for federal income tax purposes $3,340,768,906 Short Duration Income Fund 49 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.344% of the fund’s average net assets. Effective December 1, 2015 Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2017, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses, payments under the fund’s investor servicing contract and acquired fund fees and expenses, but including payments under the fund’s investment management contract) would exceed an annual rate of 0.24% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $2,676,445 as a result of this limit. Prior to December 1, 2015, Putnam Management had contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $999,927 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $721 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassB $62 ClassC 538 ClassR 121 Total Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage 50Short Duration Income Fund the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,395 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. Effective September 1, 2016, Putnam Investor Services, Inc. will receive fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that include (1) a per account fee for each retail account of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Class R5 shares paid a monthly fee based on the average net assets of class R5 shares at an annual rate of 0.12%. Effective November 27, 2015, the fund has terminated its class R5 shares. Class R6 shares paid a monthly fee based on the average net assets of class R6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $902,859 ClassR5 1 ClassB 1,010 ClassR6 916 ClassC 9,257 ClassY 568,728 ClassM 5,175 Total ClassR 917 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $20,586 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $2,339, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension Short Duration Income Fund 51 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,488,603 ClassM 12,774 ClassB 8,297 ClassR 7,558 ClassC 75,894 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of 1,413 and $105, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for class A shares and up to 0.15% (no longer applicable effective November 1, 2015) for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $6,077 and no monies, respectively in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $884,941,307 $805,991,361 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 281,944,045 $2,826,074,073 196,599,755 $1,974,724,959 Shares issued in connection with reinvestment of distributions 955,227 9,575,596 726,749 7,299,126 282,899,272 2,835,649,669 197,326,504 1,982,024,085 Shares repurchased (231,742,173) (2,322,637,971) (215,983,540) (2,169,598,526) Net increase (decrease) 52 Short Duration Income Fund Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 182,249 $1,824,185 83,198 $834,588 Shares issued in connection with reinvestment of distributions 446 4,467 97 968 182,695 1,828,652 83,295 835,556 Shares repurchased (87,935) (880,105) (32,393) (324,833) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 2,115,115 $21,167,961 860,743 $8,639,734 Shares issued in connection with reinvestment of distributions 4,387 43,910 1,120 11,223 2,119,502 21,211,871 861,863 8,650,957 Shares repurchased (1,324,928) (13,265,159) (756,116) (7,587,939) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 530,882 $5,316,872 868,917 $8,721,091 Shares issued in connection with reinvestment of distributions 5,287 52,953 2,093 20,990 536,169 5,369,825 871,010 8,742,081 Shares repurchased (196,487) (1,967,932) (258,551) (2,594,672) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 180,394 $1,805,712 195,691 $1,965,217 Shares issued in connection with reinvestment of distributions 406 4,063 285 2,857 180,800 1,809,775 195,976 1,968,074 Shares repurchased (154,827) (1,551,335) (123,311) (1,236,941) Net increase Period ended 7/31/16* Year ended 7/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 1 13 6 61 1 13 6 61 Shares repurchased (1,019) (10,212) — — Net increase (decrease) 6 Short Duration Income Fund 53 Year ended 7/31/16 Year ended 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 201,137 $2,018,060 100,918 $1,014,616 Shares issued in connection with reinvestment of distributions 1,447 14,527 492 4,947 202,584 2,032,587 101,410 1,019,563 Shares repurchased (106,380) (1,068,014) (54,192) (545,052) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 199,540,620 $2,002,018,033 103,280,755 $1,038,805,429 Shares issued in connection with reinvestment of distributions 646,356 6,486,130 346,691 3,484,978 200,186,976 2,008,504,163 103,627,446 1,042,290,407 Shares repurchased (128,774,547) (1,291,985,863) (84,956,170) (854,288,191) Net increase * Effective November 27, 2015, the fund has terminated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR6 1,026 0.5% $10,311 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 54Short Duration Income Fund Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Short Duration Income Fund 55 About the Trustees 56 Short Duration Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Short Duration Income Fund 57 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 58 Short Duration Income Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Short Duration Income Fund 59 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund Global Asset Allocation Funds — four RetirementReady ® 2030 Fund investment portfolios that spread your RetirementReady ® 2025 Fund money across a variety of stocks, bonds, and RetirementReady ® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 60 Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$75,003	$ —	$4,450	$ — July 31, 2015	$72,597	$ —	$4,300	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,450 and $4,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
